Citation Nr: 1422621	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational benefits in excess of 23 months and 16 days under Chapter 33, Title 38 of the United States Code (Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1997 to March 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2013, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran received 38 U.S.C. Chapter 31 (Vocational and Rehabilitation Education Services Program) VA educational benefits for the periods from April 23, 2008 to October 24, 2008, October 25, 2008 to May 9, 2009 and May 9, 2009 to May 3, 2010 for a total of 24 months and 10 days.  These benefits were paid at her request and pursuant to applications she filled out.

2.  The Veteran received Chapter 30 (Montgomery GI Bill) VA educational benefits for the period from October 22, 2007 to October 25, 2007 for a total of 4 days.  These benefits were paid at her request and pursuant to applications she filled out.

3.  The Veteran's combined VA education benefits are limited by VA statute and regulation to 48 months.






CONCLUSION OF LAW

The criteria for full-time education benefits in excess of 23 months and 16 days pursuant to United States Code Title 38, Chapter 33, are not met.  38 U.S.C.A. § 3695(a)(4) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

Although the Veteran has not received notification of VA's duties to notify and assist, the Court has held that such notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VA notice was not required in case involving a waiver request).  The applicable regulatory notification procedure for educational benefit claims is contained in 38 C.F.R. § 21.1031.  See 38 C.F.R. § 21.9510 (2013) (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Educational Benefits

The Veteran asserts that she is entitled to benefits in excess of 23 months and 16 days for educational assistance under the Post-9/11 GI Bill.  She argues that based on an October 26, 2010 letter she received from the Muskogee RO, she is entitled to 35 months and 26 days of full-time benefits under the Post-9/11 GI Bill.  See Veteran's Notice of Disagreement, July 2011; see also Veteran's VA Form 9, August 2011.  She also argues that the vocational rehabilitation program she attended should not have counted against her Post-9/11 GI Bill benefits.  Id.

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-24, with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2013).  

Under the law, a person is limited in the total amount of VA educational benefits they may receive under two or more programs.  The aggregate period for which any person may receive assistance under 38 U.S.C. Chapter 31 (Vocational and Rehabilitation Education Services Program) in combination with Chapter 30 (Montgomery GI Bill) and Chapter 33 (Post-9/11 GI Bill) may not exceed 48 months (or the part-time equivalent), unless the Secretary determines that additional months of benefits under Chapter 31 are necessary to accomplish the purposes of a rehabilitation program.  See 38 U.S.C.A. § 3695.  

The RO's March 2011 decision granted the Veteran educational assistance under the Post-9/11 GI Bill and determined that she had 23 months and 16 days of full-time educational benefits remaining.  

Pursuant to the Board's August 2013 remand, the RO prepared a clear accounting, showing how the Veteran's remaining educational benefit was calculated.  The October 2013 supplemental statement of the case noted that the Veteran received 38 U.S.C. Chapter 31 (Vocational and Rehabilitation Education Services Program) VA educational benefits for the periods from April 23, 2008 to October 24, 2008; October 25, 2008 to May 9, 2009;and May 9, 2009 to May 3, 2010, for a total of 27 months and 2 days.  However, the Board has reviewed these dates and based on these dates, the Veteran utilized only 24 months and 10 days of VA educational benefits under Chapter 31.  Additionally, the Veteran was noted to have received Chapter 30 (Montgomery GI Bill) VA educational benefits for the period from October 22, 2007 to October 25, 2007 for a total of 4 days.  Thus, the Board finds that the Veteran had received a total of 24 months and 14 days of VA educational benefits.  As a matter of law, the Veteran cannot be entitled to Chapter 33 (Post-9/11 GI Bill) education benefits in excess of 24 months and 14 days subtracted from 48 months, which equals 23 months and 16 days of full time Chapter 33 benefits.  38 U.S.C.A. § 3695(a). 

Accordingly, the greatest amount of Chapter 33 VA full-time education benefits to which the Veteran may be entitled is 48 months less the 24 months and 14 days already used by the Veteran under Chapter 31 and Chapter 30, which equals a period of 23 months and 16 days of full-time VA education benefits.  As a result, the claim for a period of Chapter 33 full-time education benefits of greater than 23 months and 16 days is not warranted under the law.  38 U.S.C.A. § 3695(a)(4).

The Veteran argues that the vocational rehabilitation program she attended should not have counted against her Post-9/11 GI Bill benefits as she was not aware of, or informed, that this was the case.  However, persons dealing with the United States Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-85 (1947). 

The Veteran also contends that she is entitled to more than 23 months and 16 days of full-time VA educational benefits under Chapter 33 due to being issued an erroneous October 2010 Certificate of Eligibility (COE) that stated she had 35 months and 26 days of educational benefits available under Chapter 33.  The Veteran stated that she relied on VA's erroneous October 2010 COE to her detriment in that she enrolled in a three year nursing program at Chamberlain College of Nursing in December 2010, thereby incurring a substantial financial liability.  See Veteran's Notice of Disagreement, July 2011.  The Veteran  essentially argues that because she has been financially harmed as a result of VA's erroneous information, it would only be equitable to disburse these educational assistance benefits to her.  

Review of the evidence of record reveals that in June 2009 and October 2010, the Veteran was issued a COE from VA stating that she was eligible for 35 months and 26 days of full time educational benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).  The June 2009 letter also noted that generally, a veteran could use up to 48 months of educational benefits under two or more VA education programs.

The Board notes that as discussed above, the Veteran has used a total of 24 months and 14 days of educational benefits under Chapters 30 and 31, leaving 23 months and 16 days of full time Chapter 33 benefits available.  While an individual may be entitled to benefits under various education programs, a person may not receive more than a total of 48 months of educational assistance under two or more educational programs.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020(a).  Thus, even though VA initially informed the Veteran in June 2009 and October 2010 that she was entitled to 35 months and 26 days of educational benefits under Chapter 33, the Veteran was in fact only eligible for 23 months and 16 days of educational benefits.  Id.  Additionally, the Veteran was clearly informed that she was not entitled to more than 48 months of combined education benefits.  See COE Letter, June 2009 ("You may not receive more than a total of 48 months of benefits under two or more education programs.").

Based upon the evidence of record, the Board finds the Veteran's combined VA education benefits are limited by VA regulation to 48 months.  The United States Supreme Court has held that "payments of money from the Federal Treasury are limited to those authorized by statute."  See OPM v. Richmond, 496 U.S. 414, 416   (1990); see also McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that Richmond meant VA could not pay benefits unless authorized by Congress); see also McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997).

The Board notes that the facts in this case are not in dispute and finds there is no basis in law or fact whereby the Veteran may be granted more than 48 months of combined education benefits.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to additional educational assistance under Chapter 33 is not established. 

The Veteran contends, in essence, that she should be granted more than 48 months of combined VA education benefits because of her reliance upon erroneous information provided by VA employees.  She argues that VA is bound by the contents of the COEs issued in error in June 2009 and October 2010.  The Board regrets that the Veteran was misinformed by VA, but is bound by the applicable law and regulations when determining a claim for VA benefits.  Unfortunately, there is no provision for benefits based on the Veteran's arguments of equity, fairness, or that she relied on the information originally supplied by VA to her detriment.  The law is clear in this case, and the claim for additional educational assistance must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

In denying this claim, the Board acknowledges the unfortunate circumstances of the Veteran's case.  The Board notes that the Veteran's arguments essentially constitute a theory of entitlement to equitable relief.  Although the Board denies her claim as a matter of law, the Board is sympathetic to her claim.  The Board, however, is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Secretary of VA, however, has discretionary equitable power to provide relief, and the Veteran is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant this claim on an equitable basis.  See 38 U.S.C.A. § 503; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-306 (1992).  If the Veteran decides to seek such equitable consideration by the Secretary, she may want to consider contacting a Veterans Service Organization for assistance.





ORDER

Entitlement to educational benefits in excess of 23 months and 16 days under Chapter 33, Title 38 of the United States Code (Post-9/11 GI Bill) is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


